UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-1531


KENDALL R. SMITH,

                Plaintiff - Appellant,

          v.

VERIZON WASHINGTON, DC, INCORPORATED,

                Defendant – Appellee,

and

VERIZON MID-ATLANTIC, INCORPORATED; VERIZON COMMUNICATIONS,
INCORPORATED; REED SMITH LLP,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:11-cv-01301-PJM)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kendall R. Smith, Appellant Pro Se.     Tillman J. Breckenridge,
REED SMITH, LLP, Washington, DC, Helenanne Connolly, REED SMITH,
LLP, Falls Church, Virginia, Betty S. W. Graumlich, REED SMITH,
LLP, Richmond, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Kendall R. Smith appeals the district court’s order

granting     summary       judgment     to   Verizon    Washington,        DC,    Inc.,

Smith’s former employer, in Smith’s action alleging violations

of   Title    VII     of    the    Civil     Rights    Act    of   1964,    the    Age

Discrimination in Employment Act, and the Family and Medical

Leave Act.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district     court.        Smith   v.   Verizon   Washington,      DC,     Inc.,    No.

8:11-cv-01301-PJM (D. Md. Mar. 28, 2013).                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                             AFFIRMED




                                             3